Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1–17 are pending in the instant application. The preliminary amendment filed on 07/17/2020 in which claims 1-17 were amended, is acknowledged.
Priority
The instant application is a 371 of PCT/EP2019/051245 filed on 01/18/2019, which claims priority to PCT/EP2018/051283, filed 01/19/2018. 
Information Disclosure Statement
The information disclosure statements (IDS) dated 07/17/2020, 11/09/2020, 11/09/2020, 11/09/2020, and 01/26/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Specification
The disclosure is objected to because of the following informalities: 
P7. Line 9, “muring” should be “murine”.
P7. Line 10, embedded hyperlinks are impermissible, and references to websites should be limited to the top-level domain name without any prefix such as http://.
  
Appropriate correction is required. See MPEP § 608.01.
Claim Objections
Claim 3 is objected to because of the following informalities:  
The phrase “piperidin-l,4-diy;I” should be “piperidin-l,4-diyI;”.  
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:
The phrase “the prevention or treatment of a patient” should be revised to indicate prevention or treatment in a patient.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, and 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 5 recite the phrase “especially methoxy” in parentheses. Thus, it is not clear whether the parenthetical phrase is intended to further limit the phrase that immediately precedes it, or if it was intended to be exemplary language. Note that MPEP 2173.05(d) addresses examples of exemplary language, which may lead to confusion regarding the intended scope of the claims.

Claims 15, 16, and 17 recite the phrase “and infiltration to tissues thereof” in parentheses. Thus, it is not clear whether the parenthetical phrase is intended to further limit the phrase that immediately precedes it, or if it was intended to be exemplary language. Again, note MPEP 2173.05(d) as cited above for further guidance.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment, does not reasonably provide enablement for prevention of .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   
The nature of the invention, and the technical element identified to justify the scope of the claims, is that inhibition of C5a receptor reduces inflammatory responses associated with a plurality of diseases, and that inhibition of this mechanism can effectively treat or prevent said diseases.
Breadth of claims:  
Claims 14-16 claim a method for prevention or treatment of any of a plurality of diseases, by administration of a compound of formula (I) as defined in claim 1. Claim 17 claims a method of treatment, but not prevention, for a plurality of diseases, by administering a compound of formula (I) as defined in claim 1. The compounds of formula (I) as defined in claim 1 are modulators of C5a receptor activity, which is a mechanism involved in inflammatory responses associated with the plurality of diseases identified in claims 14-17. Thus, the scope of the claims for treatment of disease would involve reducing the inflammatory responses associated with multiple diseases through inhibition of C5a receptor. The scope of the claims for prevention of disease would involve averting inception of each of the plurality of diseases claimed in claims 14-16, through the same inhibitory mechanism. For example, this would require prevention of the initial development of a cancer, or a neurological disorder.

State of the prior art/Predictability or unpredictability of the art:  
The art known at the time of invention identifies the roles of elevated C5a and elevated C5a receptor activity in inflammatory responses observed with a broad range of diseases. Additionally, it was known in the art that inhibiting C5a receptor activity was effective as a treatment for the plurality of diseases cited in claims 14-17. 
However, the art known at the time does not provide significant support for the use of a C5a inhibitor to prevent the broad range of diseases identified in claims 14-16. Limited support is provided in previous studies reporting that genetic ablation of C5a receptor expression was found to protect mice from arthritis (Grant 2002), and that the PMX205 peptide C5aR antagonist can prevent DSS-induced colitis (Jain 2013). Applicants include references noting that C5a is generated when human blood makes  contact with artificial surfaces, such as in cardiopulmonary bypass (Howard, 1988; Kirklin, 1987) and that hemodialysis procedures can activate the complement system (Craddock, 1977), but these references of known art do not provide explicit description of the use of a C5a inhibitor to prevent the broad range of diseases described in claims 14-16. 
As another specific example, no evidence was found in the literature that would support the use of a C5a inhibitor to prevent cancer. The specification cites a study by Wang et al (Cancer Discovery, 2016) reporting that blockade of receptors C3aR and C5aR on CD8+ TILs (tumor infiltrating lymphocytes) inhibits tumor growth, and further suggests that this may enhance clinical efficacy of anti-PD-1 mAb therapy. Review of the non-patent literature indicated that C5a can create a favorable environment for cancer progression (Corrales, J Immunol, 2012), C5a receptors can facilitate cancer metastasis in breast cancer by suppressing T-cell responses in the lung (Vadrevu, Cancer Res, 2014), and increased C5a receptor activity enhances cancer cell motility, while conversely, blockade of C5a receptor inhibits tumor growth (Wang, Cancer Discovery, 2016). However, a study by Darling et al (2015) reported that the specific role of C5a in cancer is not fully understood, and while these studies provide evidence that inhibiting C5aR may inhibit tumor growth and/or metastasis, which would be a potential method of treatment, they do not provide support for the claim that inhibition of C5a receptor would prevent cancer, which would be an unpredictable outcome based on the state of the known art at the time of invention.
Amount of guidance/Existence of working examples:  
The specification provides adequate experimental data and evidence in the known art to support claims that compounds of formula (I) according to claim 1 are inhibitors of C5a receptor, and that inhibition of C5a receptor can function as treatment for the plurality of diseases cited in claims 14-16.
However, the specification does not provide additional guidance, experimental evidence, or working examples, to support the claim that the C5a receptor inhibitors represented by formula (I) according to claim 1 would effectively function to prevent the plurality of diseases cited in claims 14-16.
Quantity of experimentation:  
While evidence was found to support the claim that the method of administering a compound of formula (I), according to claim 1, could be used to treat the various inflammatory diseases, it was not found to support the claim of disease prevention. Additionally, no methods were identified that would evaluate the ability of the compound to prevent the onset of diseases, such as cancer, and therefore, such a claim would require undue experimentation. 
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164.
Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors as discussed above, e.g., the amount of guidance provided, the predictability of the art and the lack of working examples, to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Allowable subject Matter
Claims 1-3 and 6-13 are allowable. The specification provides experimental data demonstrating the ability of compounds of formula (I) according to claim 1 to function as C5a receptor modulators or inhibitors. 
The closest prior art is US Patent 9126939 and Bekker et al (PLOS One, 2016). Both teach the use of C5a receptor inhibitors or antagonists, for treatment of a broad range of inflammatory diseases. However, while the compounds associated with these references are structurally similar to each other, they are distinctly different from the compounds of the instant claims, most significantly as they do not share a fused ring structure in the molecular core. Although US Patent 9126939 and Bekker et al (PLOS One, 2016) teach compounds that inhibit C5a receptor activity, it would not have been obvious for one to modify these structures to arrive at the instantly claimed compound because there is no teaching in the state of the prior art teaching/suggesting that such moieties can be substituted
Thus, the claimed invention in this case produces the same inhibitory effects, but comprises a group of novel chemical compounds distinct from the known art.

Conclusion
Claims 1-3 and 6-13 are allowable.
Claims 4, 5, and 14-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK KIRBERGER whose telephone number is (571)272-7710. The examiner can normally be reached M - F 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on (571) 270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.P.K./Examiner, Art Unit 4171                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600